Citation Nr: 0524072	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-29 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a 
healed fracture of the proximal left tibia and fibula, with 
left knee instability (left lower extremity disability).

2.  Entitlement to an initial rating higher than 10 percent 
for pelvic tilt, degenerative disc disease with low back pain 
(low back disability).

3.  Entitlement total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for pelvic tilt, degenerative discs, low back 
pain, and left knee instability, all claimed as secondary to 
an already service-connected healed fracture of the 
left proximal tibia and fibula.

The Board determined in September 1999 that the claims for 
service connection were well grounded and remanded them to 
the RO for further development and consideration - including 
a VA orthopedic examination for etiology opinions.  That 
development was completed and the case returned to the Board.  
But to further assist the veteran, the Board requested 
additional examination and medical etiology opinions, which 
were obtained in April and May 2003.

During the interim, in December 2001, the RO denied the 
veteran's claim for a TDIU and notified him of that decision 
that same month.  In response, he appealed that claim too.

In August 2003, the Board granted service connection for 
pelvic tilt, degenerative disc disease of the lumbar spine 
with low back pain, and instability of the left knee, all as 
secondary to the service-connected healed fracture of the 
left proximal tibia and fibula.  A subsequent May 2004 RO 
decision also increased, from 10 to 20 percent, the rating 
for the left lower extremity disability effective November 
12, 1996.  Also, the veteran's original left lower extremity 
disability was recharacterized as a fracture of the left 
tibia and fibula, healed, with left knee instability.  And 
the RO confirmed and continued a 10 percent rating for the 
pelvic tilt, degenerative disc disease with low back pain.  
He appealed for a higher initial rating for this condition.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Since the claim for a higher rating for the left lower 
extremity disability is not inextricably intertwined with the 
other claims on appeal, this claim will be decided.  Whereas, 
unfortunately, the other claims concerning the low back and 
TDIU must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  VA will notify the veteran if further action 
is required on his part concerning the remanded claims.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claim for a higher rating for 
his left lower extremity disability.

2.  The veteran's left lower extremity disability is 
manifested by varus malunion of the left proximal tibia, 
pain, instability, and degenerative changes.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the left lower extremity disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp 2005).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminated the concept of a well-grounded claim, redefined 
VA's obligations with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in 
January 1997, so about three years before the VCAA even 
existed.  And in Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew as if that decision was never made.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  And this already has occurred in 
this particular instance.

Since the initial rating decision in January 1997 was 
promulgated before the implementation of the VCAA, that 
rating decision could not have possibly satisfied its 
requirements.  But after enactment of the VCAA, the RO sent 
the veteran VCAA letters in May 2001 and more recently in 
February 2004, gave him an opportunity to identify and/or 
submit additional supporting evidence in response, and then 
readjudicated his claim on the merits several times.  In May 
2004, the RO granted a higher, 20 percent, rating for his 
left lower extremity disability.  The February 2004 VCAA 
letter, which preceded the RO's May 2004 readjudication of 
the claim, explained the type of evidence that needed to be 
submitted for him to prevail on this claim, what evidence he 
should submit, what evidence the RO would obtain for him, and 
to submit any other evidence or information he thought would 
support his claim.  As well, the RO cited the regulations 
pertaining to the VCAA in the May 2004 statement of the case 
(SOC).  Consequently, he already has received the requisite 
VCAA notice, so any defect with respect to the timing of it 
was mere harmless error.  See, e.g., Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this deficiency.)



Moreover, the veteran has been provided every opportunity to 
submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As already 
mentioned, he was informed to submit everything he had 
concerning his claim.  And he submitted, or the RO obtained, 
his service medical records, private medical records, and his 
VA medical records.  The RO provided him four VA examinations 
for opinions regarding the severity of his left lower 
extremity disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Thus, there is no evidence missing from the record that must 
be part of it for him to prevail on the claim, so, again, the 
timing of the VCAA notice was merely harmless error.  
VAOPGCPREC 7-2004.  And for the reasons indicated, the 
content of the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required.  That 
is to say, "the record has been fully developed, " and it 
is "difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Background

The veteran entered service in December 1965.  His service 
medical records reveal that he fractured his left tibia and 
fibula in July 1966.  An X-ray taken in November 1967 showed 
the fractures had healed.  He was discharged from service 
that same month.

A December 1967 RO decision granted service connection for 
the fracture of the proximal tibia and fibula, healed, and 
assigned a 0 percent (i.e., noncompensable) rating effective 
December 1, 1967, the day after his military service ended.

In November 1996, the veteran requested, in part, service 
connection for left knee instability.  

A VA spine and joints examination was conducted in December 
1996.  The veteran complained of constant pain (an "ache") 
in the mid-shaft of his left tibia with no specific etiology.  
Examination of the left tibia and left fibula found minimal 
tenderness to percussion over the area of the fracture site.  
Overall alignment of the left tibia appeared to have been 
adequate.  An X-ray revealed evidence of remote fractures 
involving the left tibia and fibula, and findings suggesting 
bilateral chondrocalcinosis involving the knees.  The 
diagnosis was status post open tibia/fibula fracture with 
surgical treatment, currently well healed, but continuing to 
have minor aches and pains, likely post traumatic in origin, 
however, with excellent motor and sensory function of the 
residual limb.  

Another VA examination was conducted in January 2000.  The 
veteran denied any difficulty with his left tibia or left 
fibula at the time.  He did complain of a backwards or 
hyperextension instability of his left knee.  Examination of 
his left knee noted negative medial joint line tenderness, no 
patellofemoral crepitus, negative posterior drawer test, 
positive Lachman test and positive anterior drawer test.  
Left knee motion was from 0 to 130 degrees (extension to 
flexion).  The left tibia revealed well-healed scars and 
varus deformity at the mid-to-proximal one-third patella.  An 
X-ray of the left knee showed degenerative changes, 
chondrocalcinosis, and calcifications of the quadriceps 
tendon.  The diagnosis was traumatic injury to the left knee 
with anterior cruciate ligament deficient knee, and varus 
deformity of the left tibia with early degenerative arthritis 
of the left knee.

A private medical report, dated in June 2001 from Frank F. 
Phillips, M.D., is of record.  The veteran complained of 
progressive left knee pain.  Examination of the left lower 
extremity revealed some varus posturing of the left tibia.  
An X-ray noted degenerative changes of the left knee, and 
significant chondral calcinosis of both knees.  He had 
diffuse medial joint line and lateral joint line tenderness.  
He came short of full left knee extension.  Left knee flexion 
was symmetrical.  He had pain with varus/valgus stress.  The 
diagnosis was left knee pain.  



Another VA examination was conducted in May 2003.  The 
veteran complained of left knee pain.  Examination found full 
left knee range of motion.  He had a positive McMurray sign.  
X-rays and a magnetic resonance imaging (MRI) of the left 
knee found calcium pyrophosphate dihydrate deposition disease 
(CPPD), medial and lateral meniscal tears, abnormal anterior 
cruciate ligament and medial collateral ligament, consistent 
with chronic tears and tendinosis, small effusion, 
possible quadriceps tears, and mild chondromalacia.  There 
was no evidence of degenerative joint disease.  The examiner 
recommended left knee surgery.  

A VA bones examination was conducted in March 2004.  The 
veteran complained of daily pain, weakness, and stiffness - 
especially in his left ankle.  He also complained of giving 
way of the left lower extremity.  He did not report any 
flare ups.  He stated that his left lower extremity pain 
forced him to retire in 1996.  Examination noted a 12-
centimeter well-healed scar over the proximal tibia.  Motion 
of the left knee was 0 to 135 degrees (extension to flexion).  
Stability testing revealed a positive posterior drawer sign 
suggestive of posterior cruciate ligament insufficiency.  
Left ankle range of motion was full, 20 degrees of 
dorsiflexion, 50 degrees of plantar flexion.  The knee and 
ankle motions were without pain.  His left leg had a slight 
degree of varus.  The diagnosis was varus malunion of the 
left proximal tibia, and posterior cruciate ligament 
insufficiency.

III.  Governing Laws, Regulations and Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  


And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all of the relevant medical evidence of 
record, the Board will focus on the more recent medical 
findings regarding the current level of the veteran's 
residuals.



The RO has evaluated the veteran's disorder as 20 percent 
disabling pursuant to Diagnostic Code 5262, which governs 
ratings of impairment of the tibia and fibula.  Diagnostic 
Code 5262 provides that a 20 percent evaluation is assignable 
for malunion of the tibia and fibula with moderate knee or 
ankle disability.  When impairment of the tibia and fibula is 
manifested by malunion with marked knee or ankle disability, 
a 30 percent evaluation is assigned.  Nonunion, with loose 
motion requiring a brace, is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

As discussed above, the veteran does not have impairment of 
his tibia and fibula manifested by malunion with marked knee 
disability to receive a higher, 30 percent, rating under this 
DC 5262.  He also has had full or nearly full range of motion 
in his left knee; his extension mostly has been full - to 0 
degrees, and only short of full according to the June 2001 
report from Dr. Phillips.  Similarly, the veteran's flexion 
has ranged from 130 to 140 degrees.  It was to 130 degrees 
during his January 2000 VA examination, "symmetrical" to 
the range of motion in his other uninjured knee according to 
the January 2001 report from Dr. Phillips (so normal), and to 
135 degrees during the most recent March 2004 VA examination.  
VA considers normal range of motion in the knee to be from 0 
degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.  So at worst, even considering 
his pain and possible flareups that might affect his range of 
motion, he still has no more than marginal limitation of 
motion.  And this, in turn, would only warrant a 0 percent 
(i.e., noncompensable) rating under DCs 5260 and 5261 for 
limitation of flexion and extension, respectively.  Even the 
minimum compensable, 10 percent, ratings under these DCs 
require flexion limited to 45 degrees and extension limited 
to 10 degrees.  The range of motion in his left knee, on both 
flexion and extension, far exceeds these minimum 
requirements, much less those for even higher 20 percent 
ratings under these DCs.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.



Also, the objective clinical finding concerning the veteran's 
left knee instability (also described as weakness, "giving 
way," etc.) do not approximate marked knee disability.  The 
symptoms in this knee attributable to nonservice-connected 
conditions (significant chondral calcinosis of both knees and 
CPPD of the left knee) cannot be used to increase the rating 
for the service-connected residuals.  See, e.g., Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (VA must be able to 
distinguish, by competent medical opinion, symptoms that are 
attributable to service-related factors from those that are 
not).  Moreover, the X-ray evidence of record fails to reveal 
nonunion of either the tibia or fibula.  The left tibia and 
fibula were noted as well healed.

When the particular disability for which the veteran is 
service connected is not listed in the Rating Schedule, it is 
permissible to rate it under a closely related disease or 
injury in which not only are the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20; see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 
2 Vet. App. 625 (1992).

The evaluation of the same disability under various 
diagnoses, however, is generally to be avoided.  See 38 
C.F.R. § 4.14 (2004) (VA's anti-pyramiding regulation).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  

With this in mind, VA's General Counsel has held that a 
veteran who has arthritis and instability in a knee may be 
rated separately under Diagnostic Codes 5003 and 5257 because 
the arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable, i.e., rated 0 percent disabling.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).



In addition, another, more recent, VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
held that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Moreover, where medical evidence shows 
that a claimant has arthritis, and where the diagnostic code 
applicable to the disability is not based on limitation of 
motion, a separate rating may be assigned if there is 
additional disability due to limitation of motion.  Finally, 
painful motion due to arthritis is deemed to be limitation of 
motion and is entitled to a minimum rating of 10 percent per 
joint, even if there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

But as already mentioned, inasmuch as the evidence of record 
does not show limitation of motion severe enough to warrant 
even a 0 percent rating under Diagnostic Code 5260 or 5261, 
or painful motion, flare ups or decreased function due to 
arthritis, the provisions of VAOPGCPREC 23-97, VAOPGCPREC 9-
98, VAOPGCPREC 9-2004, and 38 C.F.R. §§ 4.40, 4.45, 4.59 do 
not provide a basis for increasing the veteran's rating above 
the 20 percent level he currently has.



38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Although the veteran manifests some lateral instability, 
again as discussed above, severe knee impairment or severe 
lateral instability has not been shown.  Therefore, 
entitlement to an increased, 30 percent, rating under this 
Diagnostic Code has not been shown.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim for an increased rating for the left lower 
extremity disability is denied.


REMAND

The rating criteria in effect for evaluating disabilities 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293 and 5295 
(2002) ("the old criteria") initially were revised effective 
September 23, 2002, then codified at 38 C.F.R. § 4.71a, DC 
5293 (2003) ("the interim criteria").  They even more 
recently were revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of Diagnostic Code 5293 to Diagnostic Code 5243, 
and 5295 to 5237.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) 
("the new criteria").  The new criteria, for example, require 
reporting the veteran's lumbar motion in all 6 directions and 
commenting on the presence or absence of incapacitating 
episodes.  

Bear in mind, however, the interim and new criteria - even 
if more favorable to the veteran's claim for a higher rating 
for his low back disability, only can be applied as of their 
respective effective dates.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), overruling Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Also see 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

In its May 2004 SSOC, the RO assigned a 10 percent rating for 
pelvic tilt, degenerative disc disease with low back pain, 
effective November 12, 1996, and as required considered the 
condition under both the new and old schedular criteria.

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See, too, 38 U.S.C.A. § 5103A(d) (West 2002).

The examinations of record do not contain sufficient 
information to determine the severity of the veteran's low 
back disability under the former and revised standards.  
Specifically, the evidence of record is inadequate to 
determine the presence and extent of any sciatic 
radiculopathy due to the degenerative disc disease, or to 
determine his lumbar motion in all 6 directions and the 
presence or absence of incapacitating episodes.

The veteran's TDIU claim is inextricably intertwined with 
this claim, inasmuch as a grant of an increased rating for 
this disability, in turn, could affect the outcome of his 
TDIU claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
See also Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  And therefore, further 
consideration of this claim must be deferred to 
avoid piecemeal adjudication of these claims.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran and request that 
he provide the complete names, addresses, 
and dates of any additional sources of 
treatment (VA, private or other) that he 
has received since service for his low 
back disability.  This is not meant to 
include treatment records already on 
file.  And after obtaining any necessary 
authorization, the RO should contact the 
sources identified and obtain copies of 
the records in their possession in 
accordance with 38 C.F.R. § 3.159.

2.  Following the receipt of any 
additional records, schedule the veteran 
for another VA examination to determine 
the current severity of his low back 
disability under the former and revised 
standards.  In addition to addressing the 
range of motion of the lumbar spine, the 
examiner is requested to specifically 
address the extent, if any, of functional 
loss of use of the lumbar spine due to 
pain/painful motion, weakness or 
premature fatigability, incoordination, 
limited or excess movement, etc., 
including at times when the veteran's 
symptoms are most prevalent - such as 
during 
flare-ups or prolonged use.  And if 
possible, these findings should be 
portrayed in terms of degrees of 
additional loss of motion.

As well, the examining physician should 
arrange for any diagnostic testing and 
evaluation deemed necessary to determine 
whether the veteran has radiculopathy or 
sciatic neuropathy from his degenerative 
disc disease (intervertebral disc 
syndrome (IVDS)).  And to this end, 


the examiner must comment on the degree 
of attacks (moderate or severe), if they 
are recurrent, and if there is 
intermittent relief.  If the veteran does 
not have attacks, then this finding 
should be stated in the report.  If there 
is evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
any intervertebral disc condition found 
should be characterized in terms of 
either mild, moderate, severe, or 
pronounced.

The examining physician also should 
report the number of incapacitating 
episodes, if present, the veteran has 
experienced, and their duration, in the 
past 12 months.  (Note:  an 
incapacitating episode is a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician).

The examiner should indicate, as well, 
whether the veteran is incapable of 
securing and maintaining substantially 
gainful employment due to the severity of 
his service-connected disabilities (not 
only his low back disability, but also 
considering his left lower extremity 
disability, too).

To facilitate making these important 
determinations, the claims folder and a 
copy of this remand must be made 
available to the examiner for a review of 
the veteran's pertinent medical history.



3.  Then readjudicate the claim for an 
increased rating for the low back 
disability under both the old and new 
criteria for spinal disabilities in light 
of the additional evidence obtained.  
Also, if necessary, readjudicate the 
claim for a TDIU.  If these claims 
continue to be denied, send the veteran 
and his representative an SSOC and give 
them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


